Steele Hays, Justice, dissenting. I disagree that this case should be reversed a second time. While it is difficult to argue with the majority view that the state confessed error with respect to the good faith effort to produce Dr. Brunson, the concession is more tacit than real. But if it was conceded, it was done in reliance on the precedent of Holloway v. State, 268 Ark. 24, 594 S.W.2d 2 (1980) where, on virtually identical facts, we said the error was harmless. Indeed, the medical testimony in Holloway was far more prejudicial to the defense than in this case. In Holloway, two female employees of the Leather Bottle accused the defendant of raping them during a robbery that occurred around 2:00 a.m. They were examined by Dr. David Frueh at 5:00 a.m. In this case Dr. Brunson testified that Theresa Baraque, while her blood pressure was normal, “appeared to be upset and was crying.” He found traces of blood in the vaginal vault, which he said could have been attributed to irregular menstrual flow. In both cases the doctors noted an absence of trauma, bruises, lacerations and neither testified that the women had been raped. The record in Holloway tells us nothing about the emotional state of the two women, but the fact that Theresa Baraque was crying is hardly a basis for distinguishing the cases. The crucial difference between the two cases is Dr. Brunson found non-motile sperm which he said could have been acquired over a span of five days, whereas in Holloway, Dr. Frueh testified the two women had had sexual intercourse within the preceeding six hours. Under the circumstances of Holloway, that testimony was particularly damaging to the defendant, whereas in the case before us the defendant was able to argue that the non-motile sperm could have come from Theresa’s boyfriend during the five day interval. But since the majority insists on distinguishing Holloway, it should I think be willing to examine the efforts by the prosecution to produce Dr. Brunson to determine whether that attempt met the test of good faith. Consideration for a fifteen year old victim who is forced to relive a wrenching ordeal yet a fourth time warrants that much effort on our part, at least in view of the tenuous grounds on which this case has twice been reversed. The deputy prosecutor to whom this case was assigned was hired January 1,1985 and began efforts to locate Dr. Brunson in mid-January for a February 8 trial date. She got no information from the Jefferson Memorial Hospital, the only lead she had. They knew only he had been gone about a year. She contacted the Arkansas State Medical Board and learned nothing. She again contacted Jefferson Memorial and learned that Dr. Brunson might have gone to Alabama. She began contacting the Alabama Medical Board and learned that he might have located in Montgomery. That produced nothing until someone told her he could be in Birmingham. She began calling individual clinics listed in the Birmingham directory and through that rather arduous method, found him at a local clinic. Dr. Brunson at first indicated a willingness to come for trial, then equivocated and, when it was too late for compulsory measures, he declined. In contrast, the witness in Satterfield v. State, 248 Ark. 395, 451 S.W.2d 730 (1979), cited by the majority, was never contacted after it was learned he was in Kentucky. The Satterfield opinion tells us that a mere phone call to the witness would have succeeded in getting him to Arkansas for the trial, “even at the late date on which it was discovered he was in Kentucky.” (Satterfield at p. 400.) The trial court found a good faith effort to produce Dr. Brunson and I disagree that we can label that finding clearly erroneous. I believe the case should be affirmed on the strength of either Holloway v. State, supra, or Satterfield v. State, supra. When three trials are required (assuming there is not to be a fourth) before we can say every rule has been kept, every theory satisfied, our system is in danger of collapsing under its own weight.